                Case 3:16-cv-02137-ADC Document 184 Filed 12/13/18 Page 1 of 1
 
                             THE UNITED STATES DISTRICT COURT 
                              FOR THE DISTRICT OF PUERTO RICO 
                                              
 
        CARMEN RAQUEL BELTRAN‐VELEZ, et 
        al., 
              Plaintiff(s) 

               v. 
                                                               Civil No. 16‐2137 (ADC) 

        PROFESSIONAL LAB SERVICES, C.S.P, et 
        al., 
              Defendant(s) 

                                                  
                                             JUDGMENT 

           The Court, through the Honorable Aida M. Delgado‐Colón, U.S. District Judge, issued an 

    Order on December 12, 2018. 

           Therefore, pursuant to the Court’s Order, Judgment is hereby entered accordingly. 

           The  case  is  HEREBY  DISMISSED  WITH  PREJUDICE  as  to  defendants  Hospital 

    Hermanos Meléndez, Adria Griffith and Dr. Johanniesmagno Griffith.  

           The case is HEREBY DISMISSED WITHOUT PREJUDICE as to defendants Professional 

    Lab Services, Arístides Leduc and the Conjugal Partnership Leduc‐Rivera.   

           IT IS SO ORDERED AND ADJUDGED.  

           In San Juan, Puerto Rico, on this 12th day of December, 2018. 

                                                       FRANCES RIOS DE MORAN 
                                                       Clerk of the Court 
     
                                                            By: S/Sarah V. Ramón 
                                                                   Sarah V. Ramón, Deputy Clerk 
